DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 04/21/2022, this is a Notice of Allowance, wherein Claims 1-20 are allowed in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                           Allowable Subject Matter
After a further search and thorough examination of the present application, claims 1-20 are found to be allowable in view of the Applicant’s arguments, filed on 04/21/2022 (Applicant’s remarks, pages 8-11), that have been found persuasive.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for the indication of allowable subject matter: After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  A hypothetical prior art rejection would require impermissible hindsight reasoning.
The present application is directed to a non-obvious improvement over the following prior art references:
US 2011/0243707 to Dumas et al - which is directed to dispensing discrete products at the end of a production line to be placed loosely or in an orderly manner into packaging containers. The dispensing line according to the invention comprises a means for alternately controlling, particularly on the basis of location information gathered in a visiometric checkpoint through which the products are caused to pass, the routing of products to be placed loosely into packaging containers to a comb sort where they are regrouped by lot, or the individual inputting of products to be placed into packaging containers in an orderly manner by robotic grasping and transferring means.
US 8639382 to Clark et al - which is directed to apparatus for robotic induction in materials handling facilities. Singulation and induction of items is performed at one or more induction stations in one or more inventory areas. Each inventory area includes a stock storage area containing storage units, each storage unit including locations for stowing inventory. Mobile robotic devices deliver particular storage units from the stock storage area to particular induction stations. At the induction stations, inductors remove single units of items from locations on the storage units (singulation) and induct the units of items into a conveyance mechanism (induction). The singulated and inducted units of items are conveyed to downstream processing station(s). The operations of the robotic devices, induction stations, conveyance mechanism, and downstream processing may be controlled and/or directed by a control system.
Thus, it is found that the application is now in condition for allowance.
Claims 1-20 are allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664